Citation Nr: 0504981	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to February 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  [The rating 
decision also denied, and the veteran appealed, service 
connection for tinnitus.  This claim was granted in June 
2003, and is no longer on appeal.]  As a June 2003 statement 
by the veteran had cast some doubt on the matter, in a July 
2003 letter, the RO attempted to clarify whether the veteran 
wished to continue to pursue his appeal seeking service 
connection for hearing loss.  He did not reply, and the 
matter remains before the Board. 


FINDING OF FACT

The veteran does not have a hearing loss disability in either 
ear.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, and 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  
The claim was considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  A letter from the RO in September 
2001 (prior to the initial decision on appeal) informed him 
of the VCAA, of his and VA's responsibilities in claims 
development, and of the type of evidence that was needed to 
establish this claim.  The September 2001 letter, the April 
2002 RO decision, the January 2003 statement of the case 
(SOC), and a June 2003 supplemental SOC (SSOC) all notified 
the appellant of applicable laws and regulations, of what the 
evidence showed, and why service connection was not granted.  
Regarding notice content, while the appellant was not advised 
verbatim to submit everything he had pertinent to his claim, 
the VA correspondence and the SOC specifically advised him of 
the type of evidence he needed to submit, asked him to assist 
in obtaining any outstanding medical records, and 
specifically asked him to identify any other evidence or 
information supporting his claim.  Taken together, these 
notices were equivalent to advising the veteran to submit 
everything he had pertinent to the claim.  Any additional 
notice in this regard would serve no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records and asked the veteran repeatedly whether he had any 
additional evidence to submit.  He has not identified any 
additional pertinent evidence, and in May 2000 submitted a 
statement indicating he had no additional medical evidence.  
VA arranged for an audiological evaluation in this matter in 
April 2003.  There is nothing further for VA to do to assist 
him.  VA's notice and assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

Service medical records show that on enlistment physical 
examination in January 1971, puretone air conduction 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
-
10
   LEFT
5
5
0
-
10
On his January 1971 report of medical history, the veteran 
checked "no" next to hearing loss.

There were no complaints or findings pertaining to hearing 
loss during service.  Puretone audiometry was not reported on 
the veteran's service separation examination.  (A stamp mark 
indicated that he was "screened at H1 level" and 
"passed".)  Clinical evaluation of the ears and drums was 
normal.  

In a March 2000 statement, the veteran asserted that he has 
hearing loss due to acoustic trauma sustained serving in an 
artillery unit.  In a May 2000 statement, he indicated that 
his hearing loss has persisted since his service in the 
artillery unit at Fort Riley, Kansas.  He noted that he had 
no other medical evidence to submit.

On VA audiological evaluation in April 2003, it was noted 
that the veteran stated he did not have difficulty hearing.  
He reported noise exposure during service from firearms, 
mortars, firing range, heavy artillery, and aircraft engines.  
He also reported postservice noise exposure from carpentry 
tools, power tools , a lawn mower, weed eater, and leaf 
blower.  On audiometry, pure tone air conduction thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
30
   LEFT
25
20
20
25
30

Speech recognition scores were 98 percent in the right ear 
and 100 percent in the left.  The examining audiologist 
indicated that the veteran had mild high frequency hearing 
loss bilaterally.  She opined that the veteran's hearing loss 
was more consistent with presbycusis, hearing loss with age, 
than with noise induced hearing loss.  She could not 
ethically relate the  hearing loss to an incident in service.




Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, to establish service connection for a claimed 
disability, there must be competent evidence of current 
disability, evidence of disease or injury in service, and 
competent evidence of a nexus between the current disability 
and the injury or disease in service.  

Hearing loss disability for VA benefits purposes is defined 
by regulation.  Disability due to impaired hearing may be 
shown in any of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
4000 Hz are 26 dB or greater; (3) or when speech recognition 
using the Maryland CNC Test are less than 94%.  38 C.F.R. 
§ 3.385.  

The threshold matter in any claim seeking service connection 
is whether there is current disability.  Without competent 
(medical) evidence of current disability, there is no valid 
claim of service connection.  For VA compensation purposes 
hearing loss disability is defined by regulation.  Here, 
official audiometry showed that the veteran does not have a 
hearing loss disability as defined.  Consequently, the 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


